Title: James Monroe to James Madison, 16 June 1828
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    New York
                                
                                 June 16. 1828.
                            
                        
                        
                        I received yours of the 3d. instt, a few days after our arrival here, and shall profit of the information you
                            have given me, that the meeting of the Visitors takes place, on the 10th. & not the 15th. of next month, at the
                            University, as I had supposed. It is my intention to depart hence, for Loudon, in time to enable me, to make arrangements
                            for the harvest, & other concerns there, & to reach the University, at the time appointed.
                        I enclose to you a letter from Mr Hassler, who is a candidate for the professorship of natural philosophy,
                            & who states his claims in the letter.
                        Mrs Monroe suffered by fatigue, the last day of our journey, but has, in a great measure recovered from it,
                            and we indulge a strong hope, that our visit to Mr Gouverneur & our daughter, will restore her health. They reside
                            at a Cottage, 9. miles from the city, on very elevated ground, near fort Washington, & we are with them
                        
                            
                                
                            
                        
                    